Name: Commission Regulation (EC) No 430/2002 of 7 March 2002 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 1558/2001
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R0430Commission Regulation (EC) No 430/2002 of 7 March 2002 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 1558/2001 Official Journal L 066 , 08/03/2002 P. 0014 - 0014Commission Regulation (EC) No 430/2001of 7 March 2002concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 1558/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 602/2001(4), and in particular Article 4 thereof,Whereas:(1) An invitation to tender for the refund for the export of barley to all third countries except the United States of America and Canada was opened pursuant to Commission Regulation (EC) No 1558/2001(5).(2) Article 7 of Regulation (EC) No 1501/95, allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified, to make no award.(3) On the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95 a maximum refund should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders notified from 1 to 7 March 2002 in response to the invitation to tender for the refund for the export of barley issued in Regulation (EC) No 1558/2001.Article 2This Regulation shall enter into force on 8 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 89, 29.3.2001, p. 16.(5) OJ L 205, 31.7.2001, p. 33.